DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Response to Arguments
Applicant’s arguments, see pp. 1-4, filed 6/14/2022, with respect to all objections and rejections have been fully considered and are persuasive.  The objections and rejections have been withdrawn.  New rejections are presented here based on newly found prior art.

Information Disclosure Statement
The information disclosure statements filed 6/14/2022 are in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they have been fully considered by the Office.

Claim Objections
Claims 8 and 15 are objected to because of the following informalities:  they both end with two periods.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 7, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashman US 20090218321.

Re claim 1, Ashman teaches:
an item body that comprises a first end and a second end (e.g., like in Fig. 1 or the surgical clamp manipulated by the device in Fig. 1; see [2, 15, and 17-19]);
a component formed of a thermally responsive material (the device of Fig. 1, and as is further shown in Figs. 2-5, is a handheld heater for a shape memory surgical implant, the surgical implant teaching this element) [2, 15, and 17-19];
a heating element (Fig. 1, with electrodes 26 making contact with a shape memory implant) proximate to the component formed of the thermally responsive material [15 and 17-19]; and
an input module (switch 90 or 92 in Figs. 1 and 3 and circuit 64 as in Fig. 3, which may include a processor; see [26-28]) comprising one or more processors and a switch mechanism (90 or 92) that comprises an open state and a closed state (inherently) to receive a user input that initiates the heating element and causes the heating element to apply a temperature change to the thermally responsive material based on a property of the user input, the property including a period of time in which the switch mechanism is detected in the closed state (manually setting the time or current as in [30-32] via the switch 90 or 92 of Fig. 3 reasonably teaches “a user input that initiates the heating element and causes the heating element to apply a temperature change to the thermally responsive material based on a property of the user input, the property including a period of time in which the switch mechanism is detected in the closed state”).  

Re claim 3, Ashman teaches claim 1.  Ashman further teaches wherein the thermally responsive material includes nitinol (see [2]—“nickel/titanium alloy” is nitinol).

Re claim 7, Ashman teaches claim 1.  Ashman further teaches wherein the switch mechanism includes a push-button [30-32] (a “user presses” switch 90 as in [32], so a push-button is reasonably disclosed).  

Re claim 15, Ashman teaches an apparatus comprising:
an item body (the surgical clamp) that comprises a first end and a second end (see [2, 15, and 17-19]; the device of Fig. 1, and as is further shown in Figs. 2-5, is a handheld heater for a shape memory surgical implant, the surgical implant teaching this element);
a component formed of a thermally responsive material (the shape memory material; see [2, 15, and 17-19]);
a heating element (the device of Figs. 1 and 3; see [2, 15, and 17-19]) proximate to the component of the item body to impart a phase change upon the thermally responsive material; and
an input module (switch 90 or 92 in Figs. 1 and 3 and circuit 64 as in Fig. 3, which may include a processor; see [26-28]) that comprises a switch mechanism (90 or 92) comprising an open state and a closed state to receive an input that initiates the heating element and causes the heating element to impart the phase change upon the thermally responsive material based on a property of the input, the property of the input including a period of time in which the switch mechanism is detected in the closed state (manually setting the time or current as in [30-32] via the switch 90 or 92 of Fig. 3 reasonably teaches “an open state and a closed state to receive an input that initiates the heating element and causes the heating element to impart the phase change upon the thermally responsive material based on a property of the input, the property of the input including a period of time in which the switch mechanism is detected in the closed state”).  

Re claim 17, Ashman teaches claim 15.  Ashman further teaches wherein the thermally responsive material includes nitinol (see [2]—“nickel/titanium alloy” is nitinol).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ashman US 20090218321 alone.

Re claim 20, Ashman teaches claim 15.  Ashman further teaches wherein the input module comprises one or more processors (see [26-28]) to perform operations that cause the heating element to impart the phase change to the component formed of the thermally responsive material, the operations comprising:
causing one or more processors to reference a repository to identify the phase change based on the input property in response to the input (such is considered to be reasonably obvious from [30-32]).   
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Ashman with “causing one or more processors to reference a repository to identify the phase change based on the input property in response to the input” as would have been appreciated from Ashman, in order to provide “a digital or analog readout 98 [to] alert a user when a certain condition has occurred, e.g., the desired temperature of the shape memory surgical device was achieved, a predetermined amount of operation time elapsed, the device moved to a desired shape, or a predetermined amount of current passed through the device” [30-32].  
As merely one example, “the device moved to a desired shape” digital alert may occur after a time when the switch (90 and/or 92) is closed and such an alert notifies a user that the switch (90 or 92) may then be opened, because the desired shape has been achieved—such a scenario naturally flows from Ashman’s teachings [30].  Although Ashman does not explicitly teach a repository, it would have been obvious to have provided a repository storing data, such as computer memory, so that the input module may attempt to identify that a phase change has occurred such that “the device moved to a desired shape” may be reported as an alert as in [30-32].

Claims 1, 8, 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Failing US 20120276309 in view of Ashman US 20090218321.

Claims 1, 8, and 15 are addressed together because Failing fails to teach the same limitation in each of them.
Re claim 1, Failing teaches:
A system comprising: 
an item body (para. 58—ski, snowboard, etc. shown in, e.g.,  Figs. 1A-1D and 12), the item body comprising a first end and a second end (the two ends shown in Figs. 1A-1D and 12; it is otherwise inherent that a snowboard/ski has two ends);
a component (the dark lines in Figs. 1A-1D; paras. 61-66; also various other components in other Figs., such as 210 in Fig. 2A, as noted by paras. 60 and 166) formed of a thermally responsive material (shape metal alloy—paras. 60, 166, 167); 
a heating element (“resistive heating device”—paras. 164, 166, 240, 241) proximate (it must be “proximate” to impart heat as described in paras. 164, 166, 240, 241) to the component (as noted above) formed of the thermally responsive material (paras. 164, 166, 240, 241); and 
an input module (2300/2380, Fig. 23; Figs. 24-26; para. 273) comprising one or more processors (2310, Fig. 23; para. 239) and a switch mechanism (the electronic switches in Figs. 25 and 26 are considered to suffice for the “switch mechanism”; additionally, all the switches discussed in paras. 240, 248, 293, 296-298, 305, 306, and 325 are relevant to this limitation and implicitly have open and close states, and for example, at least one purpose of one switch discussed as in para. 240 is to configure the shape memory component, which would reasonably be changing the switch to initiate heating) to receive a user input (such as in Figs. 25 and 26) that initiates the heating element (para. 241) and causes the heating element to impart the phase change upon the thermally responsive material based on a property (switch position) of the user input (para. 241).  
Re claim 8, Failing teaches:
a method for adjusting a property of an item of sporting equipment (para. 58—ski or snowboard), comprising: 
receiving an input at an input component (2300/2380, Fig. 23; Figs. 24-26; para. 273) associated with the item of sporting equipment, the input comprising an input property (there are a number of properties that could be noted here for Figs. 25 and 26, from their configuration to their appearance, which impacts the input property), the input component comprising a switch mechanism that comprises an open state and a closed state (the electronic switches in Figs. 25 and 26 are considered to suffice for the “switch mechanism”; additionally, all the switches discussed in paras. 240, 248, 293, 296-298, 305, 306, and 325 are relevant to this limitation and implicitly have open and close states, and for example, at least one purpose of one switch discussed as in para. 240 is to configure the shape memory component, which would reasonably be changing the switch to initiate heating); and 
causing a heating element (“resistive heating device”—paras. 164, 166, 240, 241) to impart a phase change to a component formed of a thermally responsive material (shape metal alloy—paras. 60, 166, 167) based on the input property (switch position) of the input (“resistive heating device”—paras. 164, 166, 240, 241).  
Re claim 15, Failing teaches:
An apparatus comprising: 
an item body (para. 58—ski, snowboard, etc. shown in, e.g.,  Figs. 1A-1D and 12) that comprises a first end and a second end (the two ends shown in Figs. 1A-1D and 12; it is otherwise inherent that a snowboard/ski has two ends); 
a component (the dark lines in Figs. 1A-1D; paras. 61-66; also various other components in other Figs., such as 210 in Fig. 2A, as noted by paras. 60 and 166) formed of a thermally responsive material (shape metal alloy—paras. 60, 166, 167); 
a heating element (“resistive heating device”—paras. 164, 166, 240, 241) proximate (it must be “proximate” to impart heat as described in paras. 164, 166, 240, 241) to the component (as noted above) of the item body (ski/snowboard) to impart a phase change upon the thermally responsive material (paras. 164, 166, 240, 241); and 
an input module (2300/2380, Fig. 23; Figs. 24-26; para. 273) that comprises a switch mechanism (the electronic switches in Figs. 25 and 26 are considered to suffice for the “switch mechanism”; additionally, all the switches discussed in paras. 240, 248, 293, 296-298, 305, 306, and 325 are relevant to this limitation and implicitly have open and close states, and for example, at least one purpose of one switch discussed as in para. 240 is to configure the shape memory component, which would reasonably be changing the switch to initiate heating) to receive an input (such as in Figs. 25 and 26) that initiates the heating element (paras. 241 and 263) and causes the heating element to impart the phase change upon the thermally responsive material based on a property (switch position) of the input (paras. 241 and 263).
Failing fails to teach “the input property including a period of time in which the switch mechanism is detected in the closed state.”
Ashman teaches “the property of the input including a period of time in which the switch mechanism is detected in the closed state” (manually setting the time or current as in [30] via the switch 90 or 92 of Fig. 3 reasonably teaches “the property of the input including a period of time in which the switch mechanism is detected in the closed state”).  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Failing with “the property of the input including a period of time in which the switch mechanism is detected in the closed state” as taught by Ashman, for the advantage of greater degree of control over (as opposed to according to Failing alone) how the thermally responsive material is heated (e.g., a user may limit the time used to make a change in configuration of Failing).  Alternatively, Ashman is representative of a choice of manual operation using an activation button with an alert and can reasonably be considered an alternative to automatic operation with mere pressing of button, upon which the input module determines when a specific result has occurred, as opposed to alerting a user.  It is not patentable to merely switch between these two systems, as both could have been pursued with predictable results and a reasonable expectation of success based on the respective teachings of Ashman and Failing. 
As mentioned above, this modification is applicable to all of claims 1, 8, and 15.

	Re claim 10, Failing and Ashman teach claim 8.  Failing further teaches wherein causing the heating element to impart the phase change to the component formed of the thermally responsive material further comprises: 
causing one or more processors (2310, Fig. 23; para. 239) to reference a repository (like in Figs. 28 and 29) to identify the phase change (like in Figs. 28 and 29) based on the input property (switch position) in response to the input.  The same would be obvious in view of Ashman (not repeated for brevity, see the rejection of claim 20 above over Ashman alone). 

Re claim 11, Failing and Ashman teach claim 8.  Failing further teaches wherein the thermally responsive material includes nitinol (para. 166). 

Claims 4-6, 12-14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Failing US 20120276309 in view of Ashman US 20090218321, and further in view of Zhang et al. (US 2014/0138367) (“Zhang”).

Re claim 4, Failing and Ashman teach claim 1.  They do not teach:
wherein the thermally responsive material is treated by one or more treatment processes that comprises: applying a treatment temperature above 550 degrees C to the thermally responsive material for a time period of at least 5 minutes; and quenching the thermally responsive material. 
Note that Failing teaches a shape memory alloy of copper-zinc-aluminum (para. 166).
Zhang teaches, for a shape memory alloy of copper-zinc-aluminum, wherein the thermally responsive material is treated by one or more treatment processes that comprises: applying a treatment temperature above 550 degrees C to the thermally responsive material for a time period of at least 5 minutes; and quenching the thermally responsive material (para. 33). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify the combination of Failing and Ashman with “wherein the thermally responsive material is treated by one or more treatment processes that comprises: applying a treatment temperature above 550 degrees C to the thermally responsive material for a time period of at least 5 minutes; and quenching the thermally responsive material,” as taught by Zhang, in order to advantageously create a shape memory effect in the thermally responsive material during the manufacturing process of the claimed component (para. 33).

Re claim 5, Failing, Ashman, and Zhang teach claim 4, and Zhang further teaches wherein the treatment temperature includes 805 degrees C (para. 33).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I).

Re claim 6, Failing, Ashman, and Zhang teach claim 4, and Failing further teaches wherein the component formed of a thermally responsive material comprises a plurality of components formed of the thermally responsive material (see the dark lines in Figs. 1A-1D).  
Zhang further teaches wherein each component among the plurality of components is treated by the one or more treatment processes.  The reason for this is that in order to create a desired shape memory effect, the thermally responsive material is treated, as taught by Zhang (para. 33), so it would have been obvious to a person having ordinary skill in the art to have carried out the same process for the plurality of the components. 

Re claim 12, Failing and Ashman teach claim 8.  They do not teach:
wherein the thermally responsive material is treated by one or more treatment processes that comprises: applying a treatment temperature above 550 degrees C to the thermally responsive material for a time period of at least 5 minutes; and quenching the thermally responsive material. 
Note that Failing teaches a shape memory alloy of copper-zinc-aluminum (para. 166).
Zhang teaches, for a shape memory alloy of copper-zinc-aluminum, wherein the thermally responsive material is treated by one or more treatment processes that comprises: applying a treatment temperature above 550 degrees C to the thermally responsive material for a time period of at least 5 minutes; and quenching the thermally responsive material (para. 33). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify the combination of Failing and Ashman with “wherein the thermally responsive material is treated by one or more treatment processes that comprises: applying a treatment temperature above 550 degrees C to the thermally responsive material for a time period of at least 5 minutes; and quenching the thermally responsive material,” as taught by Zhang, in order to advantageously create a shape memory effect in the thermally responsive material during the manufacturing process of the claimed component (para. 33).

Re claim 13, Failing, Ashman, and Zhang teach claim 12, and Zhang further teaches wherein the treatment temperature includes 805 degrees C (para. 33).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I).

Re claim 14, Failing, Ashman, and Zhang teach claim 12, and Failing further teaches wherein the component formed of a thermally responsive material comprises a plurality of components formed of the thermally responsive material (see the dark lines in Figs. 1A-1D).  
Zhang further teaches wherein each component among the plurality of components is treated by the one or more treatment processes.  The reason for this is that in order to create a desired shape memory effect, the thermally responsive material is treated, as taught by Zhang (para. 33), so it would have been obvious to a person having ordinary skill in the art to have carried out the same process for the plurality of the components. 

Re claim 18, Failing and Ashman teach claim 15.  Failing does not teach:
wherein the thermally responsive material is treated by one or more treatment processes that comprises: applying a treatment temperature above 550 degrees C to the thermally responsive material for a time period of at least 5 minutes; and quenching the thermally responsive material. 
Note that Failing teaches a shape memory alloy of copper-zinc-aluminum (para. 166).
Zhang teaches, for a shape memory alloy of copper-zinc-aluminum, wherein the thermally responsive material is treated by one or more treatment processes that comprises: applying a treatment temperature above 550 degrees C to the thermally responsive material for a time period of at least 5 minutes; and quenching the thermally responsive material (para. 33). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify the combination of Failing and Ashman with “wherein the thermally responsive material is treated by one or more treatment processes that comprises: applying a treatment temperature above 550 degrees C to the thermally responsive material for a time period of at least 5 minutes; and quenching the thermally responsive material,” as taught by Zhang, in order to advantageously create a shape memory effect in the thermally responsive material during the manufacturing process of the claimed component (para. 33).

Re claim 19, Failing, Ashman, and Zhang teach claim 15, and Zhang further teaches wherein the treatment temperature includes 805 degrees C (para. 33).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746